Citation Nr: 1016813	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 23, 
2004, for the assignment of a 50 percent rating for PTSD.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to November 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that assigned an increased 50 
percent rating for PTSD, effective from August 23, 2004 (the 
date of receipt of the claim for increase).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

In numerous communications from the Veteran and his spouse, 
beginning in March 2005, it has been indicated that the 
Veteran receives treatment from L. K. (identified as a family 
therapist).  In August 2005 correspondence, the Veteran 
stated that L. K. believed that his PTSD had gotten worse.  
As records of treatment by L.K. are not associated with the 
Veteran's claims file, and would appear to have bearing on 
the Veteran's claim, such records must be sought.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Notably, the 
Veteran's cooperation (by identifying treatment providers and 
providing any releases needed for VA to obtain private 
treatment/evaluation records) is necessary for this 
development.  He is advised that where evidence (to include 
releases for private records) requested in connection with a 
claim for VA benefits is not received within one year of the 
initial request, the claim is to be considered abandoned.  
See 38 C.F.R. § 3.158(a).  

Notably, in a July 2007 VA mental health treatment record, 
the examining psychiatrist opined that the Veteran has 
suffered an "exacerbation of his [PTSD] and . . . is 
deserving of an increase in his VA service connected 
disability for his PTSD . . ."  The Veteran was afforded VA 
examinations in December 2004, April 2006, and March 2007.  
Approximately 3 years have elapsed since the March 2007 
examination.  As it appears the Veteran's PTSD may have 
increased in severity, another examination to determine the 
current severity of the Veteran's PTSD is required.  

In addition, the Board notes that the April 2006 examiner 
opined, in essence, that not all of the Veteran's mental 
problems were related his PTSD.  In particular, the examiner 
noted that the Axis I diagnosis of impulse control disorder, 
not otherwise specified, was not associated with his PTSD, 
and that some of his impulsivity stems from an Axis II 
diagnosis of personality disorder, not otherwise specified, 
with antisocial features.  The examiner did not explain the 
rationale for the opinion (or distinguish what specific 
symptoms were unrelated to the Veteran's service-connected 
PTSD).  (The March 2007 examiner agreed with the April 2006 
examiner that some of the Veteran's outbursts and problematic 
behavior stem from Axis II diagnoses.)  Such conclusory 
opinions are inadequate for rating purposes.  The Veteran has 
co-existing (nonservice-connected) psychiatric diagnoses of 
personality disorder and impulse control disorder, albeit 
they are not consistently noted in treatment records, and for 
disability due to such disorders to be distinguished from 
disability due to PTSD for rating purposes, there must be 
evidence showing the distinct symptoms, and associated 
functional impairment, due to each disability.  [And if a 
symptom, and associated impairment, may not be attributed 
solely to a nonservice-connected disability versus the 
service-connected PTSD, the Veteran must be given the benefit 
of the doubt, with the symptom considered in rating the 
PTSD.]  

Regarding the Veteran's earlier effective date claim, the 
effective date of an award based on a claim for increase is 
generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997) (emphasis added).  
Correspondence from the Veteran and his spouse is unclear as 
to when he began seeing L. K.  As such treatment may have 
been in the year prior to his claim for increase (i.e., prior 
to August 23, 2004), the Veteran's earlier effective date 
claim must also be remanded.  

Updated VA treatment records are also pertinent to the matter 
at hand.  The most recent VA records in the claims file are 
dated in July 2007.  Records of any subsequent VA treatment 
are constructively of record and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter asking him to identify all 
providers of any treatment or evaluation 
he has received for psychiatric disability 
since August 23, 2003 (records of which 
are not associated with the claims file), 
and provide any releases necessary for VA 
to obtain records of such treatment or 
evaluation.  Of particular interest are 
records from L. K., (the identified family 
therapist).  The RO should obtain complete 
clinical records of all such treatment and 
evaluation from the sources identified by 
the Veteran.  If any private records 
sought are not received, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to 
ensure that such records are received.  
The RO should also obtain updated records 
of all VA psychiatric treatment the 
Veteran has received since July 2007.  

2.  The RO should then arrange for a 
psychiatric examination of the Veteran to 
determine the current severity of his 
PTSD.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  The examiner should also 
be provided a copy of the General Rating 
Formula for Mental Disorders (following 
38 C.F.R. § 4.130, Code 9440), and should 
note the presence or absence (and degree 
of severity) of each criterion for ratings 
in excess of 50 percent listed therein.  
The examiner should specifically opine as 
to the impact of the Veteran's psychiatric 
symptoms have on his occupational and 
social functioning.  The examiner should 
explain the rationale for all opinions 
given.  

The examiner is further requested to 
identify any (and all) psychiatric 
symptoms (and associated functional 
impairment) due solely to a co-existing 
(and nonservice-connected) psychiatric 
disability.  Please explain the basis for 
dissociating any such symptoms from the 
service-connected PTSD.  

3.  The RO should then readjudicate these 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

